Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-27 are pending and are presented for this examination.
Status of Rejections
112 2nd paragraph rejections are withdrawn in view of amendment of claims 6 and 19.
All art rejections are maintained from previous office action 11/20/2020.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/20/2019 and 10/07/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8-19, 21-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Becker (WO2012156428 from IDS 10/07/2020 using US20140322559 also from IDS 10/07/2020 as English Translation).
HZ  above the Ac3 temperature of the steel of flat steel product to obtain an annealed steel sheet,
Cooling the flat sheet product to a cooling stop temperature TQ less than martensite start temperature (MS) , TQ  is at least 200 C (Claim 12) with cooling speed θQ to obtain a quenched steel sheet, the cooling speed is 20-120 C/s (Claim 11)
Start from the cooling stop temperature TQ , heating  the flat steel product to a partitioning temperature TP of 400-500 C (claim 6), holding the flat steel product isothermall at the partitioning temperature TP for a holding time of up to 500 seconds.
Start from the partitioning temperature  TP and cooling the flat steel product to room temperature to obtain the non-coated steel sheet.
Hence, Becker discloses instant claimed process comprising instant claimed steps at overlapping process parameters.  The steel compositions also overlaps instant claimed steel compositions.
	A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.

	As for claim 2, all the process steps are performed successively. (Claim 6)

HZ supports instant claimed annealing temperature and Table 2 illustrate THZ between 820-920 C, hence overlapping instant claimed 870-930 C.
As for claim 4, Table 2 also illustrates THZ is at least 15 C greater than Ac3.
As for claims 5-6, annealing holding time tHZ is 20-180 C. (Claim 6)
As for claim 8, reheating rate to partitioning temperature θp1 is 2-80 C/s. (claim 6)
As for claim 9, cooling speed θ p2 is 3-25C/s. (Claim 6 last line)
As for claim 10, microstructure  is 5-30% residual austenite, 25-80% tempered martensite.  (Abstract last four lines)
As for claim 11,  YS 600-1400 MPa (paragraph [0127] line 3)
As for claim 12, TS 1200-1900 MPa (paragraph [0127] line 3)
As for claim 13, elongation is 10-30%. (paragraph [0127] line 5)
As for claim 14, instant claim is substantially the same as claim 14 except instant claim requires galvanizing the steel sheet after partitioning to cooling the steel sheet to room temperature in order to obtain a coated steel sheet.
Becker discloses after the partitioning step, the sheet passes through the molten bath and is cooled to an ambient temperature . (paragraphs [0119][0129] last three lines)  Hence, Becker discloses galvanizing the steel sheet after partitioning to cooling the steel sheet to room temperature in order to obtain a coated steel sheet.
As for claims 15-19, they are rejected for the same reason set forth in the rejection of claims 2-6 respectively.

As for claims 24-25, they are rejected for the same reason set forth in the rejection of claims 12-13 respectively.
As for claim 26, the fact Becker discloses after the partitioning step at partition temperature 400-500 C, the sheet passes through the molten bath entry temperature of 400-500 C suggests heating rate to heat the steel sheet to molten bath entry temperature of 400-500 C is same as heating rate to portioning temperature which is 2-80 C/s.
Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Becker in view of Matsuda (US 2011/0146852).
As for claim 27, Becker does not expressly discloses 2-10 s galvanizing time.
Matsuda discloses a similar heating process for heating similar steel sheet compositions.  Typical galvanizing time of 5-1000 seconds are well known in the art. (Paragraph [0105])
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply well known galvanizing time of Matsuda, in the process of Becker with expected success.
Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Becker discloses a first heating speed to an intermediate temperature 200-500 C at 5-25 C/s and then heating is continued at a second heating speed to the austenisation temperature 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gao evidences TS 1688 MPa and total elongation 25.2 % can be achieved using medium carbon Mn-Si-Cr alloyed steel (0.4%C, 2.0%Mn, 1.7%Si and 0.4%Cr).

Response to Argument
In response to applicant’s argument 02/22/201 that the composition of Becker is so broadly defined that it is respectfully submitted that one of ordinary skill in the art at the time of the present invention would not have any reasonable expectation of success to produce a non-coated steel sheet having a tensile strength TS of at least 1470 MPa and a total elongation TE of at least 19% from a cold rolled steel sheet made of a steel having the claimed chemical composition starting from Becker, argument is not persuasive for the following reasons:
First, Becker expressly discloses that it is possible to produce a non-coated steel sheet having broad range of TS 1200-1900 MPa and an elongation of 10-30%. (paragraph [0127])
Hence, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient to case of obviousness due to overlapping TS and elongation.
Second, instant claim 1 is directed to a process of producing the steel sheet using process steps and compositions to arrive at claimed TS and elongation.   Due to Becker discloses same process steps with overlapping process parameters using similar compositions,  applicant has the burden to show Becker having same process steps with same compositions not having claimed TS and elongation.  
the burden is on the applicant to prove that the prior art process and its resultant product does not necessarily or inherently possess characteristics attributed to the claimed product, and that it is of no moment whether the rejection is based on § 102 or § 103 since the burden on the applicant is the same. Cf. In re Spada, 911 F.2d 705, 708 (Fed Cir. 1990); In re Best,562 F.2d 1252, 1255 (CCPA 1977).
In the instant case, applicant fails to meet such burden because Becker discloses TS 1200-1900 MPa and an elongation of 10-30% is possible.
In response to argument that Becker discloses 14 different steel compositions in Table 1 and none of these compositions falls within the composition ranges of claim and none of these 55 examples results in a non-coated steel sheet having a tensile strength TS of at least 1470 MPa and a total elongation TE of at least 19%, argument is not persuasive for the following reasons:
First, according to MPEP 2123 I  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)   In the instant case, Becker discloses same process steps with similar process parameters using all required elemental content overlapping presently claimed content range with wide overlapping range width. Thus, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient to case of obviousness.   
not constitute a teaching away from a broader disclosure because such mere disclosure does not criticize, discredit or otherwise discourage the claimed composition range. In the instant case, nothing in Becker expressly criticize, discredit or discourage the overlapping range.  
Last, TS and elongation are resulting characteristic due to compositions and process of making.  In view of Becker discloses same process steps with similar process parameters using similar steel compositions, TS and elongation would naturally flowed.
Applicant is encouraged to submit unexpected result demonstrating criticality of claimed element content range.
In response to argument that Becker is not an enabling disclosure for a steel sheet recited in claim 1, having a tensile strength of at least 1470 MPa and, in the same time, a total elongation of at least 19% and one of ordinary skill in the art would not have had a reasonable expectation of success in view of Becker to obtain the subject matter of claim 1, argument is not persuasive because Becker’s broad range TS 1200-1900 MPa and elongation 10-30% is an express disclosure to obtain a tensile strength of at least 1470 MPa and, in the same time, a total elongation of at least 19%.
In response to argument that The lack of working examples and the unpredictability of the art are among the Wands factors mentioned in Elan Pharms that support this non-enablement of the claimed invention by Becker, it should be noted had there is working examples discloses TS and elongation, it would have been an anticipatory rejection rather than obviousness rejection.  Second, Becker’s broad range TS 1200-1900 MPa and elongation 10-30% along with same process using same compositions provides a reasonable expectation of success, not absolute predictability.
quenching temperature at least 200 C, hence overlapping claimed 200-230 C.
In response to argument that the partitioning time is between up to 500 seconds in Becker and “between 25 seconds and 55 seconds” in claim 14, argument is not persuasive because preferable range of partitioning time is up to 200 seconds. (paragraph [0099])  Hence, prima facie case of obviousness is maintained absent criticality of partition time 25-55 seconds.
In response to argument that the partitioning temperature is between 400°C and 500°C in Becker and “between 350°C and 450°C” in claim 14, argument is not persuasive because 400°C and 500°C overlaps 350-450C at overlapping range 400-450C.  Table 2 in Becker also discloses Trial No 1, 14, 16, 29-30, 34, 36 and 43-44 all having partitioning temperature 450 C.
 In response to argument that one of skill in the art trying to obtain the subject matter of claim 1 would have had to vary all parameters or try each of the numerous possible choices until one possibly arrives at a successful result and thus the subject matter of claim 1 is non-obvious over Becker, argument is not persuasive because Becker’s broad range TS 1200-1900 MPa and elongation 10-30% along with same process using similar compositions provides a reasonable expectation of success absent criticality of claimed compositions and/or process parameters.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/JENNY R WU/Primary Examiner, Art Unit 1733